Citation Nr: 1417076	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-46 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to September 1, 2010, and a disability rating greater than 20 percent beginning September 1, 2010, for left ankle sprain.

2.  Entitlement to a compensable disability rating for penile condyle.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1993. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In December 2011, the Board denied the Veteran's claims for increased disability ratings for his service-connected left ankle sprain residuals and penile condyloma.  The Board also issued a concurrent decision denying service connection for back and left leg disabilities.  The Veteran appealed both Board decisions to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a March 2013 Memorandum Decision, the Court vacated and remanded the Board's denial of the increased rating claims, but affirmed its disposition of the service connection issues.  It follows that only the claims listed on the title page currently fall within the Board's appellate jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that his service-connected left ankle sprain residuals and penile condyloma are worse than contemplated by his currently assigned disability evaluations and that higher ratings are thus in order.  He further alleges that his ankle disorder is productive of marked employment interference and therefore warrants referral for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  However, before the Board may reach the merits of the Veteran's claims, further development is required.  38 C.F.R. § 19.9.

The Court, in its March 2013 Memorandum Decision, directed the Board to take appropriate action to obtain VA treatment records, dated from May 1993 and April 2000, which remain outstanding and are potentially pertinent to the Veteran's left ankle claim.  See March 2013 Memorandum Decision at 6-7.  The Court also directed that reasonable efforts be made to obtain private treatment records, which were reportedly generated while the Veteran was a student at San Diego State University and may have bearing on his appeal.  Id.  Thus, to ensure substantial compliance with the terms of the Memorandum Decision, which is incorporated in the ensuing Court Order and therefore binding on the Board, a remand is required to elicit the foregoing VA and private treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, as the attorney for the Veteran has submitted a February 2014 statement, identifying additional records of VA treatment dated after the May 2011 Supplemental Statement of the Case, efforts to obtain those more recent records should also be undertaken on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records from the VA San Diego Healthcare System and the VA Caribbean Healthcare System (formerly the San Juan VA Medical Center) dated from May 1993 to April 2000 and from May 2011 to the present.  

2.  Contact the Veteran and request that he identify any healthcare provider who treated him for his service-connected left ankle sprain residuals or penile condyloma while he was a student at San Diego State University.  Then, after securing any necessary authorization, obtain all identified treatment records.  

3.  All efforts to obtain the records requested in items 1 and 2 should be documented in the Veteran's claims file.  If any of the requested records cannot be obtained, the Veteran and his attorney should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit all such outstanding records in his own possession.

4.  After completing items 1-3, and undertaking any other necessary development as may become indicated, including examining the Veteran, readjudicate the Veteran's claims based upon the entire record.  If any aspect of the appeal remains denied, prepare a supplemental statement of the case that summarizes the pertinent evidence and notifies the Veteran and his representative of the applicable law and regulations pertinent to the issues on appeal, including the relevant schedular and extraschedular rating criteria.  Allow the appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

